 


110 HRES 1119 EH: Supporting the goals and ideals highlighted through National Volunteer Week.
U.S. House of Representatives
2008-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1119 
In the House of Representatives, U. S.,

April 30, 2008
 
RESOLUTION 
Supporting the goals and ideals highlighted through National Volunteer Week. 
 
 
Whereas National Volunteer Week will be observed during the week of April 27, 2008 through May 3, 2008; 
Whereas the National Volunteer Week will give Americans the opportunity to thank some of our Nation’s most valuable assets, our volunteers, and to recognize the myriad of ways they improve our communities; 
Whereas the theme of this year’s National Volunteer Week is Volunteer to Change the World, and is about engaging individuals in service, inspiring a Nation to join a movement for change, and recognizing the deserving volunteers, including those that have received the President’s Volunteer Service Award, for their work in their local communities; 
Whereas National Volunteer Week began in 1974 when President Nixon signed an Executive Order establishing the week as an annual celebration of volunteering, and since then, every United States President, along with many governors, mayors, and other elected officials has signed a proclamation promoting National Volunteer Week; 
Whereas about 61,000,000 people volunteered through or for an organization at least once between September 2006 and September 2007, according to a recent survey by the United States Bureau of Labor Statistics, which represents more than a quarter of the total United States population; 
Whereas an analysis of data from the Longitudinal Study of Aging found that those individuals who volunteer have lower mortality rates than those who do not volunteer and research shows that communities with high levels of social networks have higher levels of parental engagement in schools, stronger local economies, less crime, and lower incidence of illnesses; 
Whereas volunteers have contributed to the enhancement and improvement of communities across the United States, especially with respect to the aftermath of the hurricanes on the Gulf Coast; and 
Whereas National Volunteer Week will continue to build awareness of the role that volunteers play in local, national, and international communities, and their commitment and dedication to improving lives, strengthening communities, and fostering civic engagement through service and volunteering: Now, therefore, be it  
 
That the United States House of Representatives— 
(1)supports the goals and ideals highlighted through National Volunteer Week; 
(2)acknowledges the diligent efforts of our major federally funded community service and volunteer programs; 
(3)recognizes with gratitude the contributions of the millions of dedicated and caring individuals who have chosen to serve others through volunteerism; and 
(4)encourages all American people, of any age and background, to seek out opportunities to serve through volunteerism. 
 
Lorraine C. Miller,Clerk.
